Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Nine Months Ended September 30 Earnings (loss) before income from equity investees (1) $ $ ) Add back: Fixed charges Amortization of previously capitalized interest Distributed income of Unconsolidated Joint Ventures Deduct: Capitalized interest ) ) Preferred distributions ) ) Earnings available for fixed charges and preferred dividends $ $ Fixed charges: Interest expense $ $ Capitalized interest Interest portion of rent expense Preferred distributions Total fixed charges $ $ Preferred dividends Total fixed charges and preferred dividends $ $ Ratio of earnings to fixed charges and preferred dividends Earnings before income from equity investees for the nine months ended September 30, 2009 includes impairment charges of $166.7 million on The Pier Shops and Regency Square and a $2.6 million restructuring charge, which primarily represents the costs of terminations of personnel. Earnings available for fixed charges and preferred dividends were less than total fixed charges and preferred dividends by $103.5 million. See Note 1.
